Citation Nr: 1543548	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  09-11 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The Veteran served on active duty from June 1971 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The case was remanded in March 2011 for additional development.

In April 2014, the Board remanded the issue of entitlement to service connection for a sleep disorder, claimed as insomnia, to include as secondary to tinnitus, to the RO for the issuance of a Statement of the Case and information on the filing of a Substantive Appeal.  The issue of entitlement to service connection for an acquired psychiatric disability, to include as secondary to tinnitus or a sleep disorder, was included in the remand because it was considered inextricably intertwined with the sleep disorder issue.  A Statement of the Case denying entitlement to service connection for a sleep disorder, claimed as insomnia, to include as secondary to tinnitus, was sent to the Veteran in May 2014.  A Supplemental Statement of the Case denying entitlement to service connection for an acquired psychiatric disability, to include as secondary to tinnitus, was issued in July 2014.

Because a Statement of the Case was issued in May 2014, there has been substantial compliance with the April 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) ((Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives)). 

The Veteran testified at a video conference hearing before the undersigned in July 2010, and a transcript of the hearing is of record.  



FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran has an anxiety disorder that is causally related to his service-connected tinnitus.


CONCLUSION OF LAW

The criteria for service connection for an anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has contended, including at his July 2010 video conference hearing, that he has an anxiety disorder due to his service-connected tinnitus. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).
The Veteran's service treatment records do not contain any complaints or clinical findings of a psychiatric disorder, to include on separation medical history and medical evaluation reports in March 1974.

October 1999 treatment records from G. M. Peterson, M.D., contain an assessment of anxiety/depression.

According to an August 2001 statement from J. Magruder, M.D., the Veteran had a history of anxiety.

According to a January 2009 statement from T. E. Osborne, M.D., the Veteran's tinnitus interfered with his sleep.  The Veteran had a level of daily anxiety that was worse on days following a difficult night of sleep.  He was taking medication for his anxiety.

A VA evaluation, which included review of the claims files and examination of the Veteran, was conducted in February 2009.  It was noted that the Veteran could sleep through the night on most nights when he took his medication.  When he did wake up at night, his tinnitus kept him up and he got anxious.  The examiner concluded that the Veteran's condition did not meet the criteria for a diagnosis of an anxiety disorder.

According to a March 2009 statement from Dr. Osborne, the Veteran's anxiety disorder was at least as likely as not due to his tinnitus.  Dr. Osborne noted in June 2009 that the Veteran had a generalized anxiety disorder, which had responded to medication.

VA mental health treatment records for July 2009 reveal the notation that it was likely that the Veteran's tinnitus has contributed to worsening of his panic disorder and generalized anxiety disorder.  The diagnoses were panic disorder, without agoraphobia; and generalized anxiety disorder by history.

Also on file is a July 2009 lay statement from M. C., who had worked with the Veteran for four years in the late 1990s and early 2000s, in which it was noted that the Veteran had problems with sleeping and other symptoms, such as panic attacks.

According to a November 2009 VA treatment report, it would be naïve to think that a person with tinnitus would not experience some distress as a result.

The Veteran testified at his July 2010 video conference hearing that he has been diagnosed with an anxiety disorder and that his tinnitus causes insomnia that results in anxiety.

It was noted on VA examination in July 2011 that the Veteran was able to sleep through the night when he took his medication.  The diagnosis was anxiety disorder, not otherwise specified (NOS), in near remission.  The examiner concluded that it was less likely as not that the Veteran's anxiety was caused by his tinnitus because he did not currently experience the disruptive effects of tinnitus due to the effectiveness of his medication.  

According to a July 2011 VA treatment report, the Veteran's tinnitus affected his quality of life in that it affected his sleep in a negative way and made him anxious, while taking his medication helped his insomnia and affected his anxiety in a positive way.  The diagnoses were anxiety disorder, NOS; and anxiety disorder secondary to tinnitus.

VA treatment records for May 2013 diagnose an anxiety disorder secondary to tinnitus.

There is evidence on file both for and against the Veteran's claim for service connection for a psychiatric disability.  As noted above, the Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden, 125 F.3d at 1481.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet. App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

Although VA opinions in February 2009 and July 2011 do not find that the Veteran's tinnitus is causally related to an anxiety disorder, there are several medical statements, including from a private physician, in which it is concluded that the Veteran's tinnitus either aggravates or causes an anxiety disorder.  Dr. Osborne diagnoses a generalized anxiety disorder and opines that this disorder is at least as likely as not due to his tinnitus because his tinnitus can interfere with his sleep and lead to anxiety.  While the February 2009 VA opinion does not diagnose an anxiety disorder, the July 2011 VA opinion does diagnose anxiety but finds it less likely than not that the Veteran's anxiety is caused by his tinnitus.  However, this opinion does not address whether the Veteran's anxiety is aggravated by his tinnitus.  

After review of the evidence as a whole, the Board finds that the evidence is at least in equipoise as to whether the Veteran has an anxiety disorder as secondary to his service-connected tinnitus.

By extending the benefit of the doubt to the Veteran, as required by law, the Board finds that service connection for an anxiety disorder is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Because the issue is being granted in full on appeal, no further notice or development under the Veteran Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is needed.


ORDER

Entitlement to service connection for an anxiety disorder is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


